UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 2506 Winford AvenueNashville, Tennessee (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: Matthew A. Swendiman, Attorney Graydon Head & Ritchey LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH45202 Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31/2014 Date of reporting period: 02/28/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Semi Annual report to Shareholders for the period ended February 28, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. TABLE OF CONTENTS Supplementary Portfolio Information 3 Financial Statements of the Monteagle Funds Schedule of Investments: Fixed Income Fund 9 Informed Investor Growth Fund 13 Quality Growth Fund 15 Select Value Fund 18 Value Fund 21 The Texas Fund 24 Statements of Assets and Liabilities 30 Statements of Operations 32 Statements of Changes in Net Assets 34 Financial Highlights 40 Notes to Financial Statements 47 Other Information 65 About Your Funds’ Expenses 66 Board Approval of Investment Management and Sub-Advisory Agreements 70 MONTEAGLE FIXED INCOME FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2014 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) U.S. Treasury Note, 2.00%, due 11/15/2021 4.71% U.S. Treasury Note, 1.75%, due 05/15/2022 4.58% U.S. Treasury Note, 1.625%, due 08/15/2022 4.51% FHLMC, 4.875%, due 06/13/2018 2.76% U.S. Treasury Note, 3.125%, due 05/15/2021 2.56% FNMA, 0.75%, due 08/16/2017 2.41% U.S. Treasury Note, 2.125%, due 08/15/2021 2.39% AT&T, Inc., 5.800%, due 02/15/2019 2.11% Chubb Corp., 5.75%, due 05/15/2018 2.10% Cisco Systems, Inc., 4.95%, due 02/15/2019 2.06% Sector Allocation (% of Net Assets) Corporate Bonds 57.78% U.S. Government and Agency Obligations 30.66% Money Market Funds 9.71% Mortgage-Backed Securities 5.13% Liabilities in Excess of Other Assets (3.28)% 100.00% 3 MONTEAGLE INFORMED INVESTOR GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2014 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Powershares QQQ Trust Series 1 13.75% SPDR S&P rust 11.97% Actavis PLC 6.17% priceline.com, Inc. 5.65% Biogen Idec, Inc. 5.23% Raytheon Co. 4.31% Las Vegas Sands Corp. 4.23% Waddell & Reed Financial, Inc. 4.14% B/E Aerospace, Inc. 4.12% Facebook, Inc. 4.06% Top Ten Portfolio Industries (% of Net Assets) Internet 15.51% Pharmaceuticals 12.68% Lodging 9.62% Aerospace & Defense 8.43% Biotechnology 8.07% Diversified Financial Services 4.14% Airlines 3.91% Home Furnishings 3.36% Apparel 2.94% Retail 1.10% 69.76% Economic Sectors with Cash and Other Assets (% of Net Assets) Exchange Traded Funds 25.72% Consumer, Cyclical 20.94% Consumer, Non-cyclical 20.75% Communications 15.50% Industrial 8.43% Financial 4.14% Money Market Funds 3.07% Other Assets in Excess of Liabilities 1.45% 100.00% 4 MONTEAGLE QUALITY GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2014 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Apple, Inc. 5.00% Walt Disney Co. 3.74% Google, Inc. 3.73% Affiliated Managers Group, Inc. 3.58% QUALCOMM, Inc. 3.10% BlackRock, Inc. 2.95% Home Depot, Inc. 2.86% AMETEK, Inc. 2.84% Roper Industries, Inc. 2.77% Goldman Sachs Group, Inc. 2.76% Top Ten Portfolio Industries (% of Net Assets) Retail 9.64% Diversified Financial Services 8.85% Internet 7.46% Banks 6.94% Computers 6.20% Media 5.49% Electronics 3.59% Biotechnology 3.44% Chemicals 3.35% Semiconductors 3.10% 58.06% Economic Sectors with Cash and Other Assets (% of Net Assets) Consumer, Cyclical 18.95% Financial 18.00% Industrial 15.95% Consumer, Non-cyclical 14.90% Communications 14.37% Technology 10.98% Basic Materials 3.35% Energy 2.75% Money Market Funds 0.76% Liabilities in Excess of Other Assets (0.01)% 100.00% 5 MONTEAGLE SELECT VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2014 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Humana, Inc. 4.06% Raytheon Co. 3.44% Microsoft Corp. 3.29% WellPoint, Inc. 3.22% Whirlpool Corp. 3.16% Darden Restaurants, Inc. 3.04% Applied Materials, Inc. 3.02% CF Industries Holdings, Inc. 3.02% Intel Corp. 2.95% Baker Hughes, Inc. 2.92% Top Ten Portfolio Industries (% of Net Assets) Retail 10.96% Healthcare - Services 7.28% Semiconductors 5.97% Commercial Services 5.63% Computers 5.28% Aerospace & Defense 4.93% Banks 4.74% Insurance 4.43% Oil & Gas 4.19% Iron & Steel 3.76% 57.17% Economic Sectors with Cash and Other Assets (% of Net Assets) Consumer, Non-cyclical 18.71% Technology 15.67% Consumer, Cyclical 14.12% Financial 13.39% Industrial 11.60% Basic Materials 9.18% Energy 7.11% Money Market Funds 4.45% Utilities 3.70% Communications 2.21% Liabilities in Excess of Other Assets (0.14)% 100.00% 6 MONTEAGLE VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2014 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Merck & Co., Inc. 4.92% Textron, Inc. 4.67% Eastman Chemical Co. 4.15% EI du Pont de Nemours & Co. 3.83% International Paper Co. 3.66% AT&T, Inc. 3.41% Duke Energy Corp. 3.23% Verizon Communications, Inc. 3.05% Bristol-Myers Squibb Co. 2.87% Abercrombie & Fitch Co. 2.75% Top Ten Portfolio Industries (% of Net Assets) Chemicals 12.60% Telecommunications 10.26% Pharmaceuticals 9.08% Oil & Gas 7.24% Electric 4.94% Miscellaneous Manufacturing 4.67% Healthcare - Products 4.40% Semiconductors 4.10% Forest Products & Paper 3.66% Retail 2.75% 63.70% Economic Sectors with Cash and Other Assets (% of Net Assets) Basic Materials 20.36% Industrial 17.02% Consumer, Non-cyclical 15.69% Communications 10.26% Energy 8.64% Consumer, Cyclical 8.31% Money Market Funds 8.19% Utilities 4.94% Technology 4.10% Financial 2.38% Other Assets in Excess of Liabilities 0.11% 100.00% 7 THE TEXAS FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2014 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Texas Capital Bancshares, Inc. 4.92% Hilltop Holdings, Inc. 4.67% Alliance Data Systems Corp. 4.15% Cyberonics, Inc. 3.83% Quanta Services, Inc. 3.66% Silicon Laboratories, Inc. 3.41% SolarWinds, Inc. 3.23% Cirrus Logic, Inc. 3.05% Main Street Capital Corp. 2.87% Susser Holdings Corp. 2.75% Top Ten Portfolio Industries (% of Net Assets) Oil & Gas 12.58% Retail 10.37% Oil & Gas Services 8.26% Commercial Services 6.73% Banks 6.19% Semiconductors 4.18% Insurance 4.01% Food 3.50% Software 3.21% Chemicals 2.79% 61.82% Economic Sectors with Cash and Other Assets (% of Net Assets) Energy 21.93% Consumer, Non-cyclical 15.00% Consumer, Cyclical 14.93% Industrial 14.65% Financial 12.54% Technology 7.39% Money Market Funds 6.58% Communications 4.29% Basic Materials 3.66% Utilities 2.97% Put Options 0.94% Liabilities in Excess of Other Assets (4.88)% 100.00% 8 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) Par Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS (b) - 30.66% Fair Value U.S. Treasury Notes - 20.00% $ 3.125%, due 05/15/2021 $ 1.75%, due 05/15/2022 1.625%, due 08/15/2022 2.625%, due 08/15/2020 2.125%, due 08/15/2021 2.00%, due 11/15/2021 Federal Farm Credit Bank - 1.20% 1.33%, due 11/20/2017 Federal Home Loan Bank - 1.22% 5.25%, due 06/18/2014 Federal Home Loan Mortgage Corporation - 4.56% 3.75%, due 03/27/2019 4.875%, due 06/13/2018 5.00%, due 12/14/2018 Federal National Mortgage Association - 3.68% 5.00%, due 03/02/2015 0.75%, due 08/16/2017 Total U.S. Government and Agency Obligations (Cost $12,940,924) Par Value CORPORATE BONDS (b) - 57.78% Fair Value Aerospace & Defense - 1.38% $ United Technologies Corp., 5.375%, due 12/15/2017 $ Agriculture - 1.12% Philip Morris International, Inc., 2.50%, due 08/22/2022 Banks - 12.60% Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 6.00%, due 01/15/2018 JPMorgan Chase & Co., 4.35%, due 08/15/2021 Manufacturers & Traders Trust Co., 1.45%, due 03/07/2018 Morgan Stanley, 3.45%, due 11/02/2015 Northern Trust Corp., 2.375%, due 08/02/2022 PNC Funding Corp., 4.375%, due 08/11/2020 State Street Corp., 4.30%, due 05/30/2014 The accompanying notes are an integral part of the financial statements. 9 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Par Value CORPORATE BONDS (b) - 57.78% (Continued) Fair Value Banks - 12.60% (Continued) $ U.S. Bancorp, 2.20%, due 11/15/2016 $ Wells Fargo & Co., 3.45%, 02/13/2023 Westpac Banking Corp., 2.00%, due 08/14/2017 Biotechnology - 1.28% Amgen, Inc., 4.50%, due 03/15/2020 Amgen, Inc., 4.85%, due 11/18/2014 Computers - 2.27% Hewlett-Packard Co., 6.125%, due 03/01/2014 International Business Machines Corp., 1.25%, 02/08/2018 Diversified Financial Services - 2.44% CME Group, Inc., 3.00%, due 09/15/2022 General Electric Capital Corp., 3.15%, due 09/07/2022 Toyota Motor Credit Corp., 3.20%, due 06/17/2015 Electric - 2.67% Duke Energy Florida, Inc., 4.55%, due 04/01/2020 Georgia Power Co., 4.25%, due 12/01/2019 Electrical Components - 0.67% Emerson Electric Co., 5.125%, due 12/01/2016 Healthcare - Services - 0.04% UnitedHealth Group, Inc., 5.00%, due 08/15/2014 Insurance - 3.29% Berkshire Hathaway Finance Corp., 3.00%, due 05/15/2022 Chubb Corp., 5.75%, due 05/15/2018 Machinery - Diversified - 2.01% Deere & Co., 4.375, due 10/16/2019 Metal Fabricate & Hardware - 1.13% Precision Castparts Corp., 2.50%, due 01/15/2023 Miscellaneous Manufacturing - 2.54% 3M Co., 1.00%, due 06/26/2017 3M Co., 2.00%, due 06/26/2022 General Electric Co., 5.25%, due 12/06/2017 Office & Business Equipment - 0.67% Pitney Bowes, Inc., 5.75%, due 09/15/2017 The accompanying notes are an integral part of the financial statements. 10 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Par Value CORPORATE BONDS (b) - 57.78% (Continued) Fair Value Oil & Gas - 2.98% $ BP Capital Markets, PLC, 2.50%, due 11/06/2022 $ BP Capital Markets, PLC, 4.75%, due 03/10/2019 Shell International Finance BV, 1.125%, due 08/21/2017 Shell International Finance BV, 2.375%, due 08/21/2022 Oil & Gas Services - 1.83% Halliburton Co., 2.00%, due 08/01/2018 Pharmaceuticals - 4.86% Allergan, Inc., 5.75%, due 04/01/2016 AstraZeneca PLC, 1.95%, due 09/18/2019 GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 Johnson & Johnson, 5.15%, due 07/15/2018 Real Estate Investment Trust - 1.81% Simon Property Group LP, 2.20%, due 02/01/2019 Retail - 1.19% Costco Wholesale Corp., 1.125%, due 12/15/2017 Costco Wholesale Corp., 1.70%, due 12/15/2019 Semiconductors - 2.70% Broadcom Corp., 2.70%, 11/01/2018 Intel Corp., 1.35%, 12/15/2017 Software - 1.13% Oracle Corp., 2.50%, due 10/15/2022 Telecommunications - 7.17% AT&T, Inc., 5.80%, due 02/15/2019 AT&T, Inc., SBC Comm, 5.625%, due 06/15/2016 Cisco Systems, Inc., 4.95%, due 02/15/2019 Verizon Communications, Inc., 3.00%, due 04/01/2016 Vodafone Group PLC, 0.90%, due 02/19/2016 Total Corporate Bonds (Cost $23,480,444) The accompanying notes are an integral part of the financial statements. 11 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Par Value MORTGAGE-BACKED SECURITIES (b) - 5.13% Fair Value Federal Home Loan Mortgage Corporation - 2.49% $ Pool J19285, 2.50%, due 06/01/2027 $ Series 15L, 7.00%, due 07/25/2023 Series 2841 BY, 5.00%, due 08/15/2019 — Series 3290 PD, 5.50%, due 03/15/2035 — Federal National Mortgage Association - 1.12% Pool 545759, 6.50%, due 07/01/2032 Pool 725421, 7.00%, due 09/01/2017 Pool 754289, 6.00%, due 11/01/2033 Pool 882684, 6.00%, due 06/01/2036 Series 2003-54-PG, 5.50%, due 09/25/2032 Series 2007-40-PT, 5.50%, due 05/25/2037 Government National Mortgage Association - 1.52% Pool 476998, 6.50%, due 07/15/2029 Pool 648337, 5.00%, due 10/15/2020 Pool 676516, 6.00%, due 02/15/2038 Series 2012-52-PM, 3.50%, due 12/20/2039 Series 2012-91-HQ, 2.00%, due 09/20/2041 Total Mortgage-Backed Securities (Cost $2,089,143) Shares MONEY MARKET FUNDS - 9.71% Fair Value Fidelity Institutional Money Market Fund Class I, 0.09% (a) (Cost $4,035,508) $ Total Investments at Fair Value - 103.28% (Cost $42,546,019) $ Liabilities in Excess of Other Assets, Net - (3.28%) ) Net Assets - 100.00% $ (a) Rate shown represents the 7-day yield at February 28, 2014, is subject to change and resets daily. (b) Categorized in level 2 of the fair value hierarchy; for additional information and description of the levels, refer to the table included in Note 2 of the accompanying notes to the financial statements. The accompanying notes are an integral part of the financial statements. 12 MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) Shares COMMON STOCKS - 69.76% Fair Value Aerospace & Defense - 8.43% BE Aerospace, Inc. (a) $ Raytheon Company Airlines - 3.91% Spirit Airlines, Inc. (a) Apparel - 2.94% Michael Kors Holdings, Ltd. (a) Biotechnology - 8.07% Alexion Pharmaceuticals, Inc. (a) Biogen Idec, Inc. (a) Diversified Financial Services - 4.14% Waddell & Reed Financial, Inc. - Class A Home Furnishings - 3.36% Harman International Industries, Inc. Co. Internet - 15.51% Facebook, Inc. (a) NetFlix, Inc. (a) Priceline.com, Inc. (a) Qihoo 360 Technology Co. Ltd. (a) Lodging - 9.62% Las Vegas Sands Corp. Melco Crown Entertainment Ltd - ADR (a) Wynn Resorts Ltd. Pharmaceuticals - 12.68% Actavis PLC (a) Jazz Pharmaceuticals PLC (a) Salix Pharmaceuticals, Inc. (a) Retail - 1.10% Domino's Pizza, Inc. Total Common Stocks (Cost $8,282,614) The accompanying notes are an integral part of the financial statements. 13 MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares EXCHANGE-TRADED FUNDS - 25.72% Fair Value Powershares QQQ Trust Series 1 $ SPDR S&P rust Total Exchange-Traded Funds (Cost $3,632,988) Shares MONEY MARKET FUND - 3.07% Fair Value Fidelity Institutional Money Market Fund Class I, 0.09% (b) (Cost $440,355) $ Total Investments at Fair Value - 98.55% (Cost $12,355,957) $ Other Assets in Excess of Liabilities, Net - 1.45% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2014, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. 14 MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) Shares COMMON STOCKS - 99.25% Fair Value Apparel - 2.24% NIKE, Inc. - Class B $ Banks - 6.94% East West Bancorp, Inc. Goldman Sachs Group, Inc. Wells Fargo & Co. Beverages - 2.69% Coca-Cola Co. Biotechnology - 3.44% Celgene Corp. (a) Gilead Sciences, Inc. (a) Chemicals - 3.35% CF Industries Holdings, Inc. (a) Monsanto Co. Computers - 6.20% Apple, Inc. International Business Machines Corp. Cosmetics & Personal Care - 1.49% Estee Lauder Cos., Inc. Distribution & Wholesale - 2.53% WW Grainger, Inc. Diversified Financial Services - 8.85% Affiliated Managers Group, Inc. (a) BlackRock, Inc. Visa, Inc. - Class A Electrical Components & Equipment - 2.84% AMETEK, Inc. Electronics - 3.59% Amphenol Corp. - Class A Trimble Navigation Ltd. (a) Entertainment - 1.21% Cinemark Holdings, Inc. The accompanying notes are an integral part of the financial statements. 15 MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 99.25% (Continued) Fair Value Food - 2.19% McCormick & Co., Inc. MD $ Whole Foods Market, Inc. Healthcare - Products - 2.44% Baxter International, Inc. Home Builders - 1.47% D.R. Horton, Inc. Internet - 7.46% Amazon.com, Inc. (a) eBay, Inc. (a) Google, Inc. - Class A (a) Leisure Time - 1.85% Polaris Industries, Inc. Machinery - Diversified - 2.77% Roper Industries, Inc. Media - 5.49% Comcast Corp. - Class A Walt Disney Co. Metal Fabricate & Hardware - 2.23% Precision Castparts Corp. Miscellaneous Manufacturing - 2.44% Danaher Corp. Oil & Gas - 1.33% Concho Resources, Inc. (a) Oil & Gas Services - 1.42% National Oilwell Varco, Inc. Pharmaceuticals - 2.65% Express Scripts Holding Co. (a) Real Estate Investment Trusts - 2.21% American Tower Corp. The accompanying notes are an integral part of the financial statements. 16 MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 99.25% (Continued) Fair Value Retail - 9.64% Bed Bath & Beyond, Inc. (a) $ CVS Caremark Corp. DSW, Inc. Dunkin' Brands Group, Inc. Home Depot, Inc. Ross Stores, Inc. Semiconductors - 3.10% QUALCOMM, Inc. Software - 1.69% Oracle Corp. Telecommunications - 1.43% Cisco Systems, Inc. Transportation - 2.07% FedEx Corp. Tidewater, Inc. Total Common Stocks (Cost $16,729,648) Shares MONEY MARKET FUND - 0.76% Fair Value Fidelity Institutional Money Market Fund Class I, 0.09% (b) (Cost $182,165) $ Total Investments at Fair Value - 100.01% (Cost $16,911,813) $ Liabilities in Excess of Other Assets, Net - (0.01%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2014, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. 17 MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) Shares COMMON STOCKS - 95.69% Fair Value Aerospace & Defense - 4.93% Lockheed Martin Corp. $ Raytheon Co. Banks - 4.74% Bank of America Corp. Goldman Sachs Group, Inc. Morgan Stanley Chemicals - 3.02% CF Industries Holdings, Inc. Commercial Services - 5.63% H&R Block, Inc. R.R. Donnelley & Sons Co. Computers - 5.28% Apple, Inc. Hewlett-Packard Co. Teradata Corp. (a) Diversified Financial Services - 1.14% CME Group, Inc. Electric - 3.70% Exelon Corp. FirstEnergy Corp. Food - 2.69% Safeway, Inc. Healthcare - Products - 3.11% Edwards Lifesciences Corp. (a) Stryker Corp. Healthcare - Services - 7.28% Humana, Inc. WellPoint, Inc. Home Furnishings - 3.16% Whirlpool Corp. The accompanying notes are an integral part of the financial statements. 18 MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 95.69% (Continued) Fair Value Insurance - 4.43% Allstate Corp. $ MetLife, Inc. Iron & Steel - 3.76% Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. (d) United States Steel Corp. Machinery - Construction & Mining - 2.38% Joy Global, Inc. Mining - 2.41% Newmont Mining Corp. Miscellaneous Manufacturing - 1.32% General Electric Co. Office & Business Equipment - 1.14% Xerox Corp. Oil & Gas - 4.19% ConocoPhillips Diamond Offshore Drilling, Inc. Rowan Companies PLC (a) Oil & Gas Services - 2.92% Baker Hughes, Inc. Real Estate Investment Trust - 1.79% HCP, Inc. Retail - 10.96% Abercrombie & Fitch Co. CL A CVS Caremark Corp. Darden Restaurants, Inc. Kohl's Corp. RadioShack Corp. (a) (d) Wal-Mart Stores, Inc Savings & Loans - 1.28% Hudson City Bancorp, Inc. The accompanying notes are an integral part of the financial statements. 19 MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 95.69% (Continued) Fair Value Semiconductors - 5.97% Applied Materials, Inc. $ Intel Corp. Software - 3.28% Microsoft Corp. Telecommunications - 2.21% AT & T, Inc. Corning, Inc. Transportation - 2.97% CH Robinson Worldwide, Inc. Norflok Southern Corp. Total Common Stocks (Cost $11,043,003) Shares MONEY MARKET FUND - 4.45% Fair Value Fidelity Institutional Money Market Fund Class I, 0.09% (b) (c) (Cost $628,301) $ Total Investments at Fair Value - 100.14% (Cost $11,671,304) $ Liabilities in Excess of Other Assets, Net - (0.14%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2014, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at February 28, 2014. Total collateral had a fair value of $46,365 at February 28, 2014. (d) Security, or a portion of the security, is out on loan at February 28, 2014. Total loaned securities had a fair value of $45,363 at February 28, 2014. The accompanying notes are an integral part of the financial statements. 20 MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) Shares COMMON STOCKS - 91.70% Fair Value Aerospace & Defense - 2.23% Raytheon Co. $ Auto Manufacturers - 2.06% Ford Motor Co. Auto Parts & Equipment - 2.27% Cooper Tire & Rubber Co. Chemicals - 12.60% Eastman Chemical Co. EI Du Pont de Nemour & Co. Huntsman Corp. Mosaic Co. Distribution & Wholesale - 1.24% Wolseley PLC Jersey Diversified Financial Services - 2.38% Nomura Holdings, Inc. Macquarie Group Electric - 4.94% Duke Energy Corp. NRG Energy, Inc. Electrical Components & Equipment - 1.99% Schneider Electric SA - ADR Environmental Control - 1.83% Calgon Carbon Corp. (a) Food - 2.21% Dean Foods Co. (a) Forest Products & Paper - 3.66% International Paper Co. Healthcare - Products - 4.40% Boston Scientific Corp. (a) Medtronic, Inc. Iron & Steel - 2.01% Nucor Corp. The accompanying notes are an integral part of the financial statements. 21 MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 91.70% (Continued) Fair Value Metal Fabricate & Hardware - 2.56% Worthington Industries, Inc. $ Mining - 2.09% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 4.67% Textron, Inc. Oil & Gas - 7.24% Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Transocean Ltd. Oil & Gas Services - 1.39% Steel Excel, Inc. (a) Packaging & Containers - 2.11% Sonoco Products Co. Pharmaceuticals - 9.08% Bristol-Myers Squibb Co. Merck & Co., Inc. NJ Takeda Pharmaceutical Co. Ltd. Retail - 2.75% Abercrombie & Fitch Co. CL A Orchard Supply Hardware Stores Corp. (a) — Semiconductors - 4.10% Intel Corp. Kulicke & Soffa Industriies, Inc. (a) Telecommunications - 10.26% AT & T, Inc. Rogers Communications, Inc. Class B Verizon Communications, Inc. FIH Mobile Ltd. Transportation - 1.63% CSX Corp. Total Common Stocks (Cost $12,436,571) The accompanying notes are an integral part of the financial statements. 22 MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares PREFERRED STOCKS - 0.00% Fair Value Retail - 0.00% Orchard Supply Hardware Stores Corp. (a) $ — Total Preferred Stocks (Cost $985) — Shares MONEY MARKET FUND - 8.19% Fair Value Fidelity Institutional Money Market Fund Class I, 0.09% (Cost $1,532,848) $ Total Investments at Fair Value - 99.89% (Cost $13,970,404) $ Other Assets in Excess of Liabilities, Net - 0.11% Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2014, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. 23 THE TEXAS FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) Shares COMMON STOCKS - 97.36% Fair Value Advertising - 0.79% Clear Channel Outdoor Holdings, Inc. (a) $ Airlines - 1.17% Southwest Airlines Co. Banks - 6.19% Comerica, Inc. Cullen/Frost Bankers, Inc. First Financial Bankshares, Inc. (d) International Bancshares Corp. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Beverages - 0.87% Dr Pepper Snapple Group, Inc. Building Materials - 1.91% Eagle Materials, Inc. Lennox International, Inc. Chemicals - 2.79% Celanese Corp. Kronos Worldwide, Inc. (d) Valhi, Inc. Westlake Chemical Co. Commercial Services - 6.73% Alliance Data Systems Corp. (a) Cardtronics, Inc. (a) HMS Holdings Corp (a) Quanta Services, Inc. (a) Rent-A-Center, Inc. Service Corp. International, Inc. Distribution & Wholesale - 0.74% Fossil Group, Inc. (a) Electric - 2.09% Dynegy, Inc. (d) (a) El Paso Electric Co. Electrical Equipment & Components - 1.23% Encore Wire Corp. The accompanying notes are an integral part of the financial statements. 24 THE TEXAS FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 97.36% (Continued) Fair Value Electronics - 1.82% Benchmark Electronics, Inc. (a) $ National Instruments Corp. Engineering & Construction - 1.44% Fluor Corp. KBR, Inc. Entertainment - 1.73% Cinemark Holdings, Inc. Multimedia Games Holding Co., Inc. (a) Six Flags Entertainment Corp. Environmental Control - 2.18% Darling International, Inc. (a) Waste Connections, Inc. Waste Management, Inc. Food - 3.50% Dean Foods Co. (a) Sysco Corp. WhiteWave Foods Co. (a) Whole Foods Market, Inc. Gas - 0.88% Atmos Energy Corp. CenterPoint Energy, Inc. Healthcare - Products - 2.64% Cyberonics, Inc. (a) Hanger, Inc. (a) Healthcare - Services - 0.40% Tenet Healthcare Corp. (a) Home Builders - 0.91% DR Horton, Inc. Household Products & Wares - 0.86% Kimberly-Clark Corp. The accompanying notes are an integral part of the financial statements. 25 THE TEXAS FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 97.36% (Continued) Fair Value Insurance - 4.01% American National Insurance Co. $ HCC Insurance Holdings, Inc. Hilltop Holdings, Inc. (a) Torchmark Corp. Internet - 2.37% HomeAway, Inc. (a) Rackspace Hosting, Inc. (a) Investment Companies - 1.31% Main Street Capital Corp. (d) Iron & Steel - 0.87% Commercial Metals Co. Machinery - Diversified - 2.04% DXP Enterprises, Inc. (a) Flowserve Corp. Media - 0.46% Nexstar Broadcasting Group, Inc. Miscellaneous Manufacturing - 2.00% AZZ, Inc. Trinity Industries, Inc. Oil & Gas - 12.58% Anadarko Petroleum Corp. Apache Corp. Approach Resources, Inc. (a) Cabot Oil & Gas Corp. Carrizo Oil & Gas, Inc. (a) Cheniere Energy, Inc. (a) Concho Resources, Inc. (a) ConocoPhillips CVR Energy, Inc. Denbury Resources, Inc. Diamonback Energy, Inc. (a) Diamond Offshore Drilling, Inc. EOG Resources, Inc. Exxon Mobil Corp. Halcon Resources Corp. (d) (a) Hercules Offshore, Inc. (a) HollyFrontier Corp. Magnum Hunter Resources Corp. (a) The accompanying notes are an integral part of the financial statements. 26 THE TEXAS FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 97.36% (Continued) Fair Value Oil & Gas - 12.58% (Continued) Marathon Oil Corp. $ Matador Resources Co. (a) Newfield Exploration Co. (a) Noble Energy, Inc. Patterson-UTI Energy, Inc. Phillips 66 Pioneer Natural Resources Co. Range Resources Corp. Rosetta Resources, Inc. (a) Rowan Companies PLC (a) Southwestern Energy Co. (a) Tesoro Corp. Valero Energy Corp. Western Refining, Inc. Oil & Gas Services - 8.26% Baker Hughes, Inc. C&J Energy Services, Inc. (a) Cameron International Corp. (a) CARBO Ceramics, Inc. Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) Exterran Holdings, Inc. Flotek Industries, Inc. (a) Forum Energy Technologies, Inc. (a) Geospace Technologies Corp. (a) Halliburton Co. Key Energy Services, Inc. (a) MRC Global, Inc. (a) National Oilwell Varco, Inc. Newpark Resources, Inc. (a) Oceaneering International, Inc Oil States International, Inc. (a) Schlumberger Ltd. Superior Energy Services, Inc. Targa Resources Corp. Pipelines - 1.09% Kinder Morgan, Inc. Primoris Services Corp. Spectra Energy Corp. Real Estate - 1.03% Howard Hughes Corp. (a) The accompanying notes are an integral part of the financial statements. 27 THE TEXAS FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares COMMON STOCKS - 97.36% (Continued) Fair Value Retail - 10.37% Brinker International., Inc. $ Cash America International, Inc. Conn's, Inc. (a) Copart, Inc. (a) First Cash Financial Services, Inc. (a) GameStop Corp. Class A Group 1 Automotive, Inc. Mattress Firm Holdings Corp. (a) Pier 1 Imports, Inc. Rush Enterprises, Inc. (a) Sally Beauty Holdings, Inc. (a) Susser Holdings Corp. (a) Semiconductors - 4.18% Cirrus Logic, Inc. (a) Diodes, Inc. (a) Silicon Laboratories, Inc. (a) Texas Instruments, Inc. Software - 3.21% SolarWinds, Inc. (a) Solera Holdings, Inc. Tyler Technologies, Inc. (a) Telecommunications - 0.68% AT&T, Inc. Transportation - 2.03% Bristow Group, Inc. Gulfmark Offshore, Inc. Kirby Corp. (a) Total Common Stocks (Cost $9,367,066) Contracts (e) PUT OPTIONS - 0.94% Fair Value SPDR S&P rust $ Energy Select Sector SPDR Fund 18 SPDR MidCap rust 45 SPDR S&P MidCap 400 Total Put Options (Cost $176,706) The accompanying notes are an integral part of the financial statements. 28 THE TEXAS FUND SCHEDULE OF INVESTMENTS — February 28, 2014 (Unaudited) (Continued) Shares MONEY MARKET FUND - 6.58% Fair Value Fidelity Institutional Money Market Fund Class I, 0.09% (b) (c) (Cost $666,051) $ Total Investments at Fair Value - 104.88% (Cost $10,209,823) $ Liabilities in Excess of Other Assets, Net - (4.88%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2014, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at February 28, 2014. Total collateral had a fair value of $291,127 at February 28, 2014. (d) Security, or a portion of the security is out on loan at February 28, 2014. Total loaned securities had a fair value of $288,927 at February 28, 2014. (e) Each contract is equal to 100 shares of common stock. ADR - American Depositary Receipt. The accompanying notes are an integral part of the financial statements. 29 MONTEAGLE FUNDS STATEMENTS OF ASSETS AND LIABILITIES — February 28, 2014 (Unaudited) Fixed Income Fund Informed Investor Growth Fund Quality Growth Fund ASSETS Investment securities At cost $ $ $ At fair value (Note 2) $ $ $ Receivables: Dividends and interest Investment securities sold — — Other assets Total assets LIABILITIES Payables: Distributions — — Investment securities purchased — Due to Adviser (Note 3) Accrued compliance service fees (Note 3) Payable to Trustees Total liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ $ Accumulated net investment loss ) ) ) Accumulated undistributed net realized gain (loss) on investments ) ) Net unrealized appreciation on investments NET ASSETS $ $ $ Shares of beneficial interest outstanding (1) Net Asset Value, offering and redemption price per share $ $ $ Unlimited number of shares of beneficial interest with no par value, authorized. The accompanying notes are an integral part of the financial statements. 30 MONTEAGLE FUNDS STATEMENTS OF ASSETS AND LIABILITIES — February 28, 2014 (Unaudited) Select Value Fund Value Fund The Texas Fund ASSETS Investment securities At cost $ $ $ At fair value (Note 2) - including $45,363, $0 and $288,927 of securities loaned (Note 2), respectively $ $ $ Receivables: Dividends and interest Capital shares sold — — Other assets Total assets LIABILITIES Payables: Distribution Fees — — 47 Investment securities purchased — — Securities Loan Payable (Note 2) — Due to Adviser (Note 3) Accrued compliance service fees (Note 3) Payable to Trustees — Total liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ $ Accumulated undistributed net investment income (loss) ) Accumulated net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ $ $ CLASS I SHARES: Net Assets $ $ $ Shares of beneficial interest outstanding (1) Net Asset Value, offering and redemption price per share $ $ $ CLASS C SHARES: Net Assets $ Shares of beneficial interest outstanding (1) Net Asset Value and offering price per share $ Minimum redemption price per share (2) $ Unlimited number of shares of beneficial interest with no par value, authorized. Class C shares purchased, that are redeemed within one year, will be assessed a 1.00% redemption fee. The accompanying notes are an integral part of the financial statements. 31 MONTEAGLE FUNDS STATEMENTS OF OPERATIONS — For the Six Month Period Ended February 28, 2014 (Unaudited) Fixed Income Fund Informed Investor Growth Fund Quality Growth Fund INVESTMENT INCOME Income: Interest $ $ $
